 In the Matter of GILBERT STORAGE AND TRANSFER CO. AND GILBERTSTORAGE AND TRANSFER CORPORATION, EMPLOYERandINTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, LOCAL 171, A. F. L., PETITIONERCase No. 5-R-281'7.Decided June 07,1947Mr. William S. lllundy, Jr.,of Lynchburg, Va., for the Employer.Mr. A. B. Barber,of Roanoke, Va., for the Petitioner.Mr. Jerome A. Reiner,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board onJanuary 7, 1947, conducted a prehearing election by mail among theemployees of the Employer in the alleged appropriate unit, to deter-mine whether or not they desired to be represented by the Petitionerfor the purposes of collective bargaining.At the close of the election the parties were furnished a Tally ofBallots.The Tally shows that of the approximately 11 eligiblevoters, 9 cast valid ballots, of which 8 were for and 1 against thePetitioner.There were no challenged ballots.Two ballots were void.Thereafter, a hearing was held at Lynchburg, Virginia, on March10 and 11, 1947, before Charles B. Slaughter, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.At the hearing the Employer movedto dismiss the petition.The hearing officer referred the matter tothe Board.For reasons appearing hereinafter, the motion to dismissis denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERGilbert Storage and Transfer Co., hereinafter called the Company,is a privately owned 1 enterprise which prior to October 1945 was'Cornelius Gilbert is its sole owner.74 N. L. R. B., No. 71403 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in the general storage and transfer business in Lynchburg,Virginia.On or about that date the Company ceased doing businessas a result of a fire that destroyed its Lynchburg warehouse.TheCompany employs no categories of employees whom the Petitionerhere seeks to represent, and has remained in existence solely for thepurpose of effecting its own liquidation.Gilbert Storage and-Transfer Corporation, hereinafter called theCorporation or the Employer, was organized in October 1945. Itsmain office is located in Lynchburg, Virginia, where it is engaged inthe transfer and over-the-road hauling of household goods and inthe storage of merchandise.During the year 1946 its gross incomefrom these operations amounted to approximately $100,000, of whichat least 20 percent is derived from operations in States other thanthe State of Virginia.The Corporation is licensed by the InterstateCommerce Commission to haul household goods in the States ofVirginia, New Jersey, North Carolina, South Carolina, Tennessee,Kentucky,West Virginia, Delaware, Pennsylvania, Maryland, NewYork, and the District -of Columbia.The record establishes a community of interest, functionally andotherwise, between the Company and the Corporation.Thus, theowner of the Company, Cornelius Gilbert, is president and treasurerof the Corporation as well as a member of the Board of Directorsand its principal stockholder ; the former assistant manager of theCompany, Daniel E. Judd, Jr., is a vice president of the Corporationand one of its stockholders; the Company's bookkeeper has becomesecretary of the Corporation.2The Corporation is engaged in thesame type of business formerly carried on by the Company and, inthe conduct of such business, it is utilizing some of the buildingsformerly occupied by the Company and it has built a new warehouseon the site formerly occupied by the Company and which it haspurchased from the Company's owner.At the time the petition was filed the Company had ceased doingbusiness for over a year except, as stated above, for the purpose ofliquidating its affairs.The petition, as filed, listed the Company butnot the Corporation as an Employer herein, although the election wasconducted among the employees of the Corporation.However, theCorporation's vice president had attended the preelection conferencesbetween the parties and, among other things, discussed with them theprocedures of the election and matters involving the appropriate unit.In connection therewith, the Corporation supplied a list of its em-ployees eligible to vote in the election.Moreover, the Corporation's2 The record discloses that at least two of theothcers anddirectorsof the Corporationwere formerly employed by the Company in executive or supervisorypositions. GILBERT STORAGE AND TRANSFER CO.405president signed the Tally of Ballots containing the results of theelection conducted among its employees.At the hearing, the petition was amended to include the Corpora-.tion as the Employer herein.The Corporation objected to this amend-ment on the grounds that it had not been served with a copy of, ornamed in, the original petition.Upon the basis of the foregoing factsand the entire record herein, it is clear, however, that the Corporationhas participated in the preelection conferences, the election, the hear-ing, and other stages of this proceeding and that it has known thatthe proceeding involved the determination of representation of itsemployees.The Corporation has therefore incurred no prejudice bythe afore-mentioned amendment.Accordingly, we find no merit tothe Employer's contention and affirm the action of the hearing officerinsofar as he permitted the Corporation to be named in the petitionas an Employer herein.The Corporation admits and we find that it is engagedin commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Corporation refuses to recognize the Petitioner as the exclu-sive bargaining representative of employees of the Employer.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Corporation, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.Inasmuch as the Company does not employ categories of employeeswhom the Petitioner seeks to represent, we find that no questionaffecting commerce has arisen concerning the representation of em-ployees of the Company within the meaning of Section 9 (c) and.Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all chauffeurs, warehousemen andhelpers,4excluding office and clerical and supervisory employees ofthe Employer.The Employer contends that the chauffeurs and ware-8The Employer has refused to accept the results of the prehearing election and demandsa new election to determine its employees'choice of representatives.4At the hearing the petition was amended to include chauffeurs who, although not in-cluded in the petition as originally filed, were included in the Notice of Prehearing Elec-tion and actually voted in that election. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDhousemen are supervisory employees and should be excluded fromthe unit.The chauffeurs, warehousemen, and helpers are all hourly ratedemployees.The chauffeurs are principally engaged in driving the,Employer's trucks, moving household goods from one place to another,and loading and unloading vans.They work in the warehouse aswarehousemen and helpers when not driving.The warehousemenwork in the warehouse performing the customary duties appertain-ing to such employment.They also serve as driver's helpers whennot working in the warehouse.Although the chauffeurs and ware-housemen direct the work of others, the record does not establish thatthey possess the usual indicia of supervisory authority within ourcustomary definition of the term, and we shall therefore include themin the unit.We find that all chauffeurs, warehousemen, and helpers employedby the Employer at Lynchburg, Virginia, but excluding all office andclerical employees and all supervisory employees 5 with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Employer moved to set aside the election results and to dismissthe petition on the grounds,inter alia,that the unit stated in theelection notice differed from that described in the petition as filed 8and that no unit determination was made before the election.Therecord shows that the contentions of the various parties respecting theunit described in the election notice were fully discussed by the partiesat preelection conferences and that the Employer submitted a list ofeligible employees within such unit, which list was accepted by theparties for use in the election.The Supreme Court has held in regardto the second point that the Board has the administrative authority toschedule a hearing at any stage in the investigation and that the hold-ing of an election before such hearing is not contrary to the provisionsof the Act.7There is no possibility of prejudice in anyevent sincethe parties have had an opportunity to be heard and to adduce evidenceon all issues before afinal decision herein.85 Charlie Mayo, the supervisor at WarehouseNo. 2, is excluded for the reason that therecord shows that he has the authority to hire and to dischargeemployees.e See footnote 3, above.'Inland Empire District Council, Lumber & Sawmill Workers Union vMillis,etal.,325 U. S. 697.8Matter ofE."RSquibb &Sons,67 N. L.R. B. 557. GILBERT STORAGE AND TRANSFER CO.407The Employer also contended that the secrecy of the mail ballot wasnot maintained 9 and that it was given to understand that the electionresults were merely advisory and to be without binding effect.Wefind no substantial record support for either contention 10We find,therefore, that the prehearing election was properly conducted andthat none of the parties was prejudiced thereby.The results of the election show that the Petitioner has been selectedas the exclusive bargaining representative of the employees in theappropriate unit.We shall, therefore, certify it as such.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America, Local 171,A. F. L., has been designated and selected by a majority of the em-ployees of the Employer in the unit found appropriate in Section IV,above, as their representative for the purposes of collective bargain-ing, and that, pursuant to Section 9 (a) of the Act, the said organiza-tion is the exclusive representative of all such employees for the pur-poses of collective bargaining with respect to rates of pay, wages, hoursof employment, and other conditions of employment.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.*The Board has frequently used the mail ballot.Moreover,prior to the election, theEmployer approved such procedure so that the out-of-town drivers would have an oppor-tunity to participate in the election.io The Employer's contention that five ballots were all marked by one person and thattwo other ballots were marked by another person was not supported by the record.